CLARK, Circuit Judge.
We think this case is controlled by United States v. Hartford Accident & Indemnity Co., 2 Cir., 117 F.2d 503, this day decided. The facts differ slightly, but not in any ways material to the result. Here, after the veteran’s death and payment of the balance due on his duplicate certificate to his widow, plaintiff made a loan on the original to an impostor who signed the veteran’s name to the promissory note, forged his endorsement of the Treasury check for the loan, and collected upon it. We hold that plaintiff’s claim for reimbursement upon a bond of the same form as that considered in the previous case is well taken.
Reversed; judgment directed for plaintiff.